 



Description of the Company’s
New Out-Performance Program
Exhibit 10.01
Background
      United Dominion Realty Trust, Inc. (the “Company”) competes for management
talent with both public and private real estate investment vehicles and
constantly reviews compensation structures and practices in an effort to remain
competitive. The Company’s compensation programs are designed to further the
Company’s primary goal of increasing dividend income and share price
appreciation. The Company’s Board of Directors intends for these goals to be the
primary economic motivation of the Company’s executive officers and other key
employees.
      The Company’s Board of Directors believes that it is in the best interest
of the Company’s stockholders to retain a management team that has a meaningful
equity stake in the long-term success of the Company. The Company’s Board of
Directors does not view stock options as an effective long-term incentive
vehicle, due in part to the relatively low historical stock price appreciation
in the REIT industry, and therefore does not plan to make grants of stock
options to the Company’s executive officers. The Company’s out-performance
programs and the 1999 Long-Term Incentive Plan currently represent the primary
long-term incentive programs for the Company’s executive officers and other key
employees.
New Out-Performance Program
      The Company’s New Out-Performance Program was approved by its stockholders
at the Company’s Annual Meeting of Stockholders held on May 3, 2005 (the
“Meeting”). Pursuant to the New Out-Performance Program, certain of the
Company’s executive officers and other key employees may be given the
opportunity to invest in performance shares of United Dominion Realty, L.P., a
Delaware limited partnership (“UDR LP”), in which the Company is the sole
general partner. The new out-performance partnership shares to be issued under
the New Out-Performance Program are referred to herein as the “New OPPSs.” The
first series of New OPPSs to be issued under the New Out-Performance Program
will be the Series C OPPSs. The Company’s Series C Out-Performance Program was
also approved by the Company’s stockholders at the Meeting and is described in
more detail in Exhibit 10.02 to the Company’s Current Report on Form 8-K dated
May 3, 2005 (Commission File No. 1-10524).
     Like the Series A Out-Performance Program approved by the Company’s
stockholders in 2001 and the Series B Out-Performance Program approved by the
Company’s stockholders in 2003, the New Out-Performance Program is designed to
provide participants with the possibility of substantial returns on their
investment if the total return on the Company’s common stock exceeds targeted
levels, while putting the participants’ investment at risk if the targeted
levels are not exceeded. The New Out-Performance Program will be administered by
the Compensation Committee of the Company’s Board of Directors. Members of the
Company’s Board of Directors who are not our employees are not eligible to
participate in the New Out-Performance Program.
     Terms of New OPPSs
      The Company’s performance for each series of New OPPSs under the New
Out-Performance Program will be measured over a period to be determined by the
Compensation Committee with respect to each such series (the “Measurement
Period”). Each series of New OPPSs will be issued by UDR LP to a separate
limited liability company, referred to herein as a “New LLC,” to be formed for
the benefit of selected executive officers and other key employees of the
Company who agree to invest in that series of New OPPSs. The New LLC that holds
such series of New OPPSs will have no right to receive distributions or
allocations of income or loss, or to redeem those units prior to the date,
referred to as the “Valuation Date,” that is the earlier of (i) the expiration
of the Measurement Period for such series of New OPPSs, or (ii) the date of a
change of control of the Company (defined as a “Transaction” in UDR LP’s Amended
and Restated Agreement of Limited Partnership).
      Each series of New OPPSs will only be entitled to receive distributions
and allocations of income and loss if, as of the Valuation Date, the threshold
return during the Measurement Period for such series was achieved. If the
threshold return is met, holders of such series of New OPPSs will be entitled to
begin receiving distributions and allocations of income and loss from UDR LP
equal to the distributions and allocations that would be received on the similar
number of limited partnership interests in UDR LP, referred to herein as
“OP Units.”
      For each series of New OPPSs, the total payout, if any, under each such
series of New OPPSs will be capped at 1% of Market Capitalization. “Market
Capitalization” is defined as the average number of shares of the Company
outstanding (including common stock, common stock equivalents and OP Units) over
the measurement period for each respective series of New OPPSs multiplied by the
daily closing price of the Company’s common stock.
      If, on the respective Valuation Date, the threshold return does not meet
the minimum return, then holders of each of such series of New OPPSs will
forfeit their initial investment.
     Participation in New OPPSs
      Any executive officer or other key employee of the Company who is provided
the opportunity to participate in the New OPPSs is under no obligation to
exercise that right. Each New LLC will have the right, but not the obligation,
to repurchase units from members whose employment with the Company terminates
and such units may be re-sold by such New LLC to selected executive officers or





--------------------------------------------------------------------------------



 



other key employees of the Company. If some of those eligible to participate
elect not to participate in a particular series of New OPPSs, the remaining
units of such series of New OPPSs shall be retained by UDR LP and may be offered
in the future to existing participants or other executive officers or key
employees.
      We may issue up to one series of New OPPSs per year for the next five
years, beginning with the Series C OPPSs. Each series of New OPPSs will have the
same terms and conditions as New OPPSs of the same series but may have different
terms than New OPPSs of a different series. Each series of New OPPSs will be
issued by UDR LP to a New LLC. The participants contribute funds or offer other
consideration to purchase interests in such New LLC and will indirectly
participate in such series of New OPPSs on the basis of each participant’s
investment in the corresponding New LLC. The purchase price for each series of
New OPPSs will be set by the Compensation Committee based upon the advice of an
independent valuation expert. The specific features of the New OPPSs, the
designation of executive officers and other key employees as potential
participants and the level of participation of each participant may vary from
series to series of New OPPSs. The Company anticipates that interests under an
outstanding OPPSs program may also be tendered to the Company for purchase or
exchanged in payment for a participant’s investment in any subsequent
out-performance programs. (Any such exchange will be based on the fair market
value at the time as determined by an independent valuation expert.)
     New LLC Governance and Restrictions on Transfer
      Except as described below, no series of New OPPSs may be transferred by a
New LLC without the approval of the managers of such New LLC, who are expected
to be the two largest participants in such New LLC, as long as they are
employees of the Company, and two or more representatives of the independent
directors of our Board of Directors. New OPPSs of any series may only be
transferred by such New LLC without the consent of the managers of such New LLC
after targeted returns have been achieved and the measurement period for such
series of New OPPSs has passed. Once the series of New OPPSs has vested,
individuals may exchange their interests in such series for an equivalent number
of OP Units. Participants in the New Out-Performance Program may transfer New
OPPSs or OP Units received to a family member (or a family-owned entity), in the
event of death or disability, sell them to the Company or exchange them for
interests in subsequent out-performance programs. (Based on fair market value at
the time as determined by an independent valuation expert.)
      The terms of the operating agreement of each New LLC will restrict the
participants’ ability to transfer their interests in the New LLC without the
consent of the managers of such New LLC. Each New LLC will have the right, but
not the obligation, to repurchase the interest of any participant in such New
LLC at the original purchase price if prior to the end of the Measurement Period
such participant’s employment with the Company is terminated for any reason
other than by death or disability and such units may be retained or re-sold by
such New LLC to selected executive officers or other key employees of the
Company. Each New LLC will be used as a vehicle to purchase such New OPPSs to
ensure that there would be no opportunity for the participants to profit from
the ownership of those New OPPSs of such series prior to the Valuation Date.
      The New OPPSs will not be convertible into shares of the Company’s common
stock. However, in the event of a change of control of the Company, each New LLC
or any participant that holds any New OPPSs will have the same redemption rights
as other holders of OP Units. Upon the occurrence of a change of control, each
New LLC or participant that holds New OPPSs may require UDR LP to redeem all or
a portion of the units held by such party in exchange for a cash payment per
unit equal to the market value of a share of the Company’s common stock at the
time of redemption. However, in the event that any units are tendered for
redemption, the limited partnership’s obligation to pay the redemption price
will be subject to the prior right of the Company to acquire such units in
exchange for an equal number of shares of common stock.
     Possible Negative Effects of the New OPPSs
      Although we do not believe that the sale of the New OPPSs will have an
antitakeover effect, the New OPPSs could increase the potential cost of
acquiring control of the Company and thereby discourage an attempt to take
control of the Company. However, our Board of Directors is not aware of any
attempt to take control of the Company, and our Board of Directors has not
approved the sale of the New OPPSs with the intention of discouraging any such
attempt.
      If with respect to any series of New OPPSs, the threshold return over the
Measurement Period is achieved, then the New LLC that holds such series of New
OPPSs will be entitled to receive the same distributions and allocations as the
holder of a similar number of OP Units of UDR LP. This could have a dilutive
effect on future earnings per share of our common stock and on our equity
ownership in UDR LP. However, the dilutive impact of each series of New OPPSs
will be limited to 1.0%.

